Citation Nr: 0940821	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-21 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine strain with degenerative joint disease 
(DJD), prior to November 2, 2005 and from May 1, 2006 to 
November 3, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spine strain with DJD, from November 4, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1969, and March 1971 to July 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO, inter alia, 
granted service connection and assigned a 10 percent initial 
rating for cervical spine disability, from December 17, 2003 
(the date of the claim for service connection).  In November 
2005, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned, and the RO issued a statement of 
the case (SOC) in June 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2006.

In a June 2006 rating decision, the RO granted a temporary 
100 percent rating for a period of convalescence following 
cervical spine surgery, from November 2, 2005 to April 30, 
2006 (See 38 C.F.R. § 4.30 (2009)), and thereafter continued 
a 10 percent rating for the cervical spine disability from 
May 1, 2006.  In a January 2009 rating decision, the RO 
granted a higher, 20 percent rating from November 4, 2008 
(the date of a VA examination showing entitlement).  

As higher ratings for the cervical spine disability are 
assignable for periods before and after the date of the 
assignment of the temporary total rating, and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as encompassing both matters set 
forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 
 
In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The ratings for the Veteran's cervical spine disability have 
been assigned under Diagnostic Code (DC) 5242, for 
degenerative arthritis of the spine, which is actually rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a.  Under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under the 
appropriate diagnostic code.  That note also directs VA to 
consider not only the criteria of the General Rating Formula, 
but whether combining separate rating for orthopedic and 
neurological manifestations of spine disability would result 
in a higher rating.

In this case, the medical evidence reflects that the Veteran 
has C5-6 right neural foraminal stenosis and C-6 
radiculopathy, multi-level degenerative disc disease, and 
degenerative spondylolisthesis from C-7 to T-11.  He 
underwent an anterior cervical diskectomy and fusion in 
November 2005.  Following surgery, the Veteran continued to 
have neurological symptoms in his upper extremities, which 
included loss of sensation in the right hand (as reflected in 
a November 2006 VA examination), and a choking sensation.  
During the August 2009 Board hearing, he testified that he 
has constant pain radiating into his arms along with numbness 
and tingling in both hands.

In September 2009, the Veteran submitted to the Board a 
statement indicating that he continues to have symptoms of 
tingling, numbness and a feeling of extreme coldness in his 
arms and hands.  He also submitted private medical records 
from Dr. Smith, dated from October 2005 to November 2006, 
which describe neurological symptoms associated with the 
cervical spine disability; these records were submitted 
without a signed waiver of initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2009).

Collectively, the above-described evidence raises the 
question of whether the Veteran has separately ratable 
neurological manifestations of cervical spine disability.  
However, there is no medical opinion or findings in this 
regard, to include by the most recent November 2008 VA 
examiner.  Under these circumstances, and because one of the 
methods for evaluating spine disability involves 
consideration of separately ratable orthopedic and 
neurological manifestations, the Board finds that additional 
medical findings are needed to properly evaluate the 
Veteran's cervical spine disability.  See 38 C.F.R. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination by an appropriate physician-preferably, a 
neurologist-at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may result in denial of the claims for 
higher initial and subsequent ratings (which arose out of an 
original claim for service connection.  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim (to include the evidence submitted 
to the Board in September 2009).  The RO should also consider 
whether any further "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above), is 
appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for increased ratings for a 
cervical spine disability.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination by an appropriate 
physician-preferably, a neurologist-at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail. 

The physician should identify, and comment 
on the existence, frequency or extent of, 
as appropriate, all neurological symptoms 
associated with the Veteran's cervical 
spine disability.  The examiner should 
assess the severity of any neurological 
symptoms-specifically, whether such 
symptoms are mild, moderate, moderately 
severe, or severe-and indicate whether any 
such symptom or group of symptoms 
constitute(s) separately ratable 
manifestation(s) of cervical spine 
disability.

The physician should conduct range of 
motion testing of the cervical spine 
(expressed in degrees, with standard ranges 
provided for comparison purposes).  The 
physician should render specific findings 
with respect to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination.  
If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss of the cervical spine due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
cervical spine; and, if so, the extent of 
any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten report).

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for higher 
ratings for cervical spine disability in 
light of all pertinent evidence (to 
include the additional evidence submitted 
to the Board in September 2009) and legal 
authority (to include Note 1 to the 
General Rating Formula, referenced above).  
The RO's adjudication of the claims should 
include consideration of whether any 
further staged rating of the disability, 
pursuant to Fenderson (cited to above), is 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


